DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 16 February 2021 and  8 March 2021 have been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 March 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a glass wool composition having the composition as recited in the instant claims in terms of weight percentages where the glass consists of the recited amounts of SiO2, Al2O3, Na2O+K2O, MgO+CaO, B2O3, and a balance of one or more of the following components: S2O3, Fe2O3, MnO, BaO, TiO2, SrO, PbO, Cr2O3, ZnO, Rb2O, and Cs2O. 
The closest prior art is deemed to be US 5,952,254 A by De Meringo et al. or CN 103058526 Aby Gu et al. De Meringo et al. teach a similar composition however the glass fiber of De Meringo et al. is a bi-layer fiber composition fiber requiring 2 separate and distinct glass composition. The glass fibers of De Meringo et al. would be materially different since a single composition does not stand alone to form a fiber. See Applicant’s arguments filed 16 February 2021, pages 4-10. Gu et al. also teach a similar glass fiber composition however, the glass composition of Gu et al. fails to teach with sufficient specificity the combination of components as instantly claimed. The examples of the glass composition of Gu et al. teach away from the glass having the lower amount of Al2O3 in combination with a SiO2  that is in the range of 60-65 wt% along with the limitations directed towards the Na2O+K2O, MgO+CaO, B2O3, and balance components.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
21 March 2021